NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 18-1488
                                     _____________

                                 CATHY C. CARDILLO,
                                                Appellant

                                             v.

MARK NEARY, In his Personal Capacity as Clerk of the Supreme Court of New Jersey;
   BONNIE C. FROST, In her Personal Capacity as Chair of the Disciplinary Review
 Board; CHARLES CENTINARO, In his Personal Capacity as Director of the Office of
Attorney Ethics; MARVIN WALDEN, JR., Esq., In his Personal Capacity as Secretary of
   the District IV Fee Arbitration Committee; AURELIO VINCITORI, In his Personal
    Capacity as Fee Arbitrator of the District IV Fee Arbitration Committee; MEGAN
                                         BURNS

                                     _____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civ. No. 3-16-cv-02347)
                      District Judge: Honorable Freda L. Wolfson
                                     ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 11, 2018
                                  ______________

            Before: JORDAN, VANASKIE, and NYGAARD, Circuit Judges

                               (Filed: December 28, 2018)
                                    ______________

                                        OPINION*

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                     ______________

VANASKIE, Circuit Judge.

       Cathy Cardillo appeals the District Court’s order dismissing for her civil rights

action brought pursuant to 42 U.S.C. § 1983. The District Court sua sponte applied the

Rooker-Feldman doctrine and determined that jurisdiction over her claim was lacking.

See generally Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia

Court of Appeals v. Feldman, 460 U.S. 462 (1983). On appeal, Cardillo argues that her

constitutional claims were never properly before the state court. As a result, she contends

that the District Court’s application of the Rooker-Feldman doctrine was incorrect. For

the reasons that follow, we will affirm the District Court’s order.

                                             I.

       Cardillo practiced law in New Jersey for a number of years before retiring and

moving to Portugal. After her retirement and relocation, a former client, Megan Burns,

submitted a claim with New Jersey’s District VI Fee Arbitration Committee (the

“Committee”), contesting Cardillo’s fee for past representation. The Committee

attempted to serve Cardillo with notice of the hearing concerning the dispute on three

separate occasions by way of certified mail sent to Cardillo’s former New Jersey address.

Because Cardillo no longer resided at that address, the certified mailings were returned to

the Committee as undeliverable. The dispute proceeded before the Committee without

Cardillo’s participation, and the Committee ultimately entered a decision adverse to

Cardillo.



                                             2
       When Cardillo became aware of the Committee’s decision, she sent an email to

the Office of Attorney Ethics (“OAE”), which oversees the Committee, seeking to reopen

the fee arbitration proceeding on the basis that she did not receive proper notice. The

gravamen of Cardillo’s argument is that the notice was insufficient because, pursuant to

N.J.R. 1:20-7(h), notice of Committee hearings must be provided either “by personal

service, or by certified mail (return receipt requested) and regular mail . . . .” Cardillo

argues that the Committee only sent certified letters, which are unable to be forwarded

and were therefore returned as undeliverable. Because she had her regular mail

forwarded to a friend in New Jersey, Cardillo alleges she would have been notified of the

Committee proceedings had the notices also been sent by way of regular mail.

       Defendant Charles Centinaro, the acting Director of the OAE, denied Cardillo’s

request in a response email. Cardillo then appealed both the Committee’s decision and

the OAE’s denial to the New Jersey Disciplinary Review Board (“DRB”). Cardillo

alleged in her appeal to the DRB that she had not received proper notice of the

proceeding before the Committee, that the Committee knew she did not receive proper

notice, and that the proceeding should therefore be reopened.

       The DRB determined that notice was proper, dismissed her appeal, and affirmed

the Committee’s decision. Cardillo next sought reversal of the DRB’s decision by filing

a notice and petition for review with the New Jersey Supreme Court. Defendant Mark

Neary, the Clerk of the New Jersey Supreme Court, informed Plaintiff by letter that her




                                               3
Petition would not be considered because decisions rendered by the DRB are final and

not appealable to the New Jersey Supreme Court. 1

       Cardillo then filed suit in federal court pursuant to 42 U.S.C. § 1983, alleging a

deprivation of her procedural due process rights predicated upon the insufficiency of the

notice. Cardillo moved for summary judgment, and Defendants moved to dismiss. The

District Court administratively terminated these motions by letter and, sua sponte,

directed the parties to brief the question of the court’s subject matter jurisdiction over

Cardillo’s claims.

       The District Court subsequently concluded that it lacked subject matter

jurisdiction pursuant to the Rooker-Feldman doctrine and dismissed Cardillo’s amended

complaint. In finding as much, the court stated that:

              [Cardillo’s] fundamental argument remains the same[:] the
              letter-only manner of service selected by the Committee was
              deficient in that it resulted in her deprivation of her right to
              participate in the fee arbitration hearing. In other words, the
              harm that [Cardillo] claims in this Court, deprivation of her
              alleged due process right to adequate notice under the United
              States Constitution, is coextensive with the basis of her appeal
              to the DRB, and her attempted petition to the New Jersey
              Supreme Court.

(Appellee Appx. 23–24). Cardillo timely appealed.


1
 Pursuant to New Jersey Court Rule 1:20A, a fee arbitration decision rendered by the
Committee is final and binding upon the parties, with no right to appeal the merits of the
decision and a very limited right to appeal procedural defects in the proceedings. Rule
1:20A-3 permits Committee decisions to be appealed to the DRB where “the
[Committee] failed substantially to comply with the procedural requirements of [N.J.R.
1:20A], or there was substantial procedural unfairness that led to an unjust result. . . .”
N.J.R. 1:20A-3(c)(2). Decisions rendered by the DRB are final and not appealable to the
New Jersey Supreme Court. See N.J.R. 1:20-16(d).
                                              4
                                             II.

       We have jurisdiction under 28 U.S.C. § 1291, and we exercise plenary review

“where the District Court dismisses for lack of subject matter jurisdiction.” Gould Elecs.

Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000) (citation omitted). We “may

affirm the District Court’s judgment on any basis supported by the record.” Murray v.

Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam) (citation omitted).

                                            III.

       The sole issue before this Court on appeal is whether the District Court properly

applied the Rooker-Feldman doctrine. On this issue, Cardillo argues that her procedural

due process claim was never properly before the DRB or the New Jersey Supreme Court.

[Pet. R. Br. At 6]. As such, she asserts that reliance upon Rooker-Feldman is

inappropriate because she has raised a discrete federal claim.

       The Rooker-Feldman doctrine strips federal courts of jurisdiction over

controversies “that are essentially appeals from state-court judgments.” Williams v.

BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014) (quoting Great W. Mining &

Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir. 2010)). Federal district

courts have “no authority to review final judgments of a state court in judicial

proceedings.” Feldman, 460 U.S. at 482. However, the Supreme Court has held that the

applicability of the doctrine is “narrow” and “is confined to cases of the kind from which

the doctrine acquired its name: cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before district court proceedings



                                             5
commenced and inviting district court review and rejection of those judgments.” Exxon

Mobile Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).

       We note as an initial matter that the Rooker-Feldman doctrine only applies to state

judicial proceedings and not to administrative or legislative proceedings. Nat’l R.R.

Passenger Corp. v. Pa. Pub. Util. Comm’n, 342 F.3d 242, 257 (3d Cir. 2003) (citing

Feldman, 460 U.S. at 476. The threshold question, therefore, is whether the New Jersey

fee arbitration proceeding is judicial or administrative. The New Jersey Supreme Court

established the fee arbitration system pursuant to that Court’s constitutional power to

regulate the practice of law and the discipline of practitioners. Guralnick v. Supreme

Court of N.J., 747 F.Supp. 1109, 1111 (1990) aff’d 961 F.2d 209 (3d Cir. 1992). The

New Jersey Supreme Court appoints members of both the Committee and the DRB.

N.J.R. 1:20A-1 and 1:20-15. As such, we agree with the District Court’s determination

that, as “arms and agents” of the New Jersey Supreme Court that have been delegated

portions of that Court’s constitutional powers, adjudicative proceedings before the

Committee and the DRB are properly considered judicial, as opposed to administrative,

proceedings. (Appellee Appx. 24 n.5 (citing Application of LiVolsi, 85 N.J. 576, 597

n.22 (1981))).

       In determining whether a proceeding is properly characterized as judicial in

nature, the Supreme Court has held that “[a] judicial inquiry investigates, declares, and

enforces liabilities as they stand on present or past facts and under laws supposed already

to exist. That is its purpose and end.” Prentis v. Atl. Coast Line, 211 U.S. 210, 226

(1908). “The proper characterization of an agency’s actions depends not upon the

                                             6
character of the body, but upon the character of the proceeding. . . .” New Orleans Pub.

Serv., Inc. v. Council of New Orleans, 491 U.S. 350, 371 (1989) (internal quotation and

bracketing omitted). Fee arbitration proceedings before the Committee contain many of

the hallmarks of judicial proceedings, including: initial and responsive pleadings; the

right to a hearing with the opportunity for all parties to be heard; the ability to compel the

attendance of witnesses sworn under oath; the production of documents; the use of

subpoenas; interpleader; and the ability to appeal. See N.J.R. 1:20A-3. The Committee

collects facts and issues a declaration based upon the current law. Id. Here both the

nature of the body, which possesses the delegated authority of the New Jersey Supreme

Court, and the nature of the proceedings lead to the conclusion that the fee arbitration

system establishes a judicial proceeding.

       The next question is whether the requirements of the Rooker-Feldman doctrine are

satisfied here. Interpreting the holding in Exxon Mobile, we have concluded that four

requirements must be met in order for the Rooker-Feldman doctrine to preclude federal

court jurisdiction: “(1) the federal plaintiff lost in state court; (2) the plaintiff complains

of injuries caused by the state court [judgment]; (3) [that judgment was] rendered before

the federal suit was filed; and (4) the plaintiff is inviting the district court to review and

reject the state [judgment].” Great W. Mining, 615 F.3d at 166 (citation omitted). “The

second and fourth requirements are the key to determining whether a federal suit presents

an independent, non-barred claim.” Id.

       We find that all four requirements are present here and that the Rooker-Feldman

doctrine precludes federal jurisdiction. First, Cardillo lost in state court when the

                                                7
Committee rendered an adverse decision and the DRB denied her appeal. Second, the

injury of which Cardillo complains––namely the putative deprivation of her procedural

due process right to adequate notice––resulted from the DRB’s determination that the

Committee’s notice was proper. Third, there is no dispute that Cardillo instituted her

federal action after she received notice from the New Jersey Supreme Court that her

appeal of the DRB decision would not be considered. Finally, we need not look any

further than the prayer for relief in Cardillo’s Amended Complaint (Appellee Appx. 4 at ¶

6) or her request to this Court in her briefing (Pet. R. Br. 7) to determine that she seeks

our review and rejection of the New Jersey judgment.

       Cardillo’s argument that her constitutional claim was not properly before the DRB

or the New Jersey Supreme Court, and therefore beyond the ambit of the Rooker-

Feldman doctrine, is without merit. As the District Court concluded, the procedural

defect of which Cardillo complains––the insufficiency of the notice––is co-extensive

with her constitutional claim, and she has already availed herself of the opportunity to

raise these claims before the DRB. [Appellee Appx. 25-26]. We agree with the District

Court’s conclusion that, given the identical nature of the claims raised before the OAE

and DRB with those asserted here, any proceeding in federal court would “not so much

offer an opportunity to challenge the adequacy of the notice before the Committee, but

rather [serve] to challenge the decision of the DRB that notice was adequate.” (Appellee

Appx. 26). This type of review of final state court determinations is exactly what

Rooker-Feldman seeks to preclude.

                                             IV.

                                              8
       Because all four prongs of the Rooker-Feldman doctrine are satisfied, we will

affirm the holding of the District Court.




                                            9